




Exhibit 10.3












CONTRIBUTION AGREEMENT


BY AND AMONG




NUDEVCO MIDSTREAM DEVELOPMENT, LLC


AS CONTRIBUTOR,




AND




MARLIN MIDSTREAM PARTNERS, LP


AS CONTRIBUTEE,




MARLIN MIDSTREAM GP, LLC,


IN ITS CAPACITY AS GENERAL PARTNER






July 30, 2014












































--------------------------------------------------------------------------------










Table of Contents
ARTICLE I DEFINITIONS
ARTICLE II CONTRIBUTION    
2.01
Contribution    

2.02
Transaction Taxes    

2.03
Receipts, Credit and Liabilities    

2.04
Further Assurances    

2.05
Assignments and Recording    

ARTICLE III CLOSING    
3.01
Closing    

3.02
Deliveries at the Closing    

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NMD    
4.01
Organization and Existence    

4.02
Authority and Approval    

4.03
No Conflict    

4.04
Governmental Consents    

4.05
Laws and Regulations; Litigation    

4.06
Management Projections    

4.07
Environmental    

4.08
Bankruptcy    

4.09
Assets    

4.10
Assets Other than Real Property Interests    

4.11
Title to Real Property    

4.12
Licenses; Permits    

4.13
Securities Laws    

4.14
Brokerage Arrangements    

4.15
Investment Company    

4.16
No Adverse Changes    

4.19
Knowledgeable Investor    

4.20
Taxes    

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP    
5.01
Organization and Existence    

5.02
Authority and Approval    

5.03
Brokerage Arrangements    

5.04
Newly Issued Common Units    

5.05
SEC Filings    

5.06
Delivery of Opinion    

5.07
No Conflicts    

5.08
Financial Capacity    

5.09
Knowledgeable Investor    

5.10
No Registration    

5.11
Securities Laws    



ARTICLE VI ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS    
6.01
Certain Changes    





--------------------------------------------------------------------------------




6.02
Operations    

6.03
Access    

6.04
Reasonable Best Efforts    

6.05
Schedules    

6.06
Release of Liens    

6.07
Non-Compete    

ARTICLE VII CONDITIONS TO CLOSING    
7.01
Conditions to the Obligation of the Partnership    

7.02
Conditions to the Obligation of NMD    

ARTICLE VIII TERMINATION    
8.01
Events of Termination    

8.02
Effect of Termination    

ARTICLE IX INVESTIGATION; LIMITATIONS    
9.01
Independent Investigation    

9.02
Survival    

ARTICLE X INDEMNIFICATION    
10.01
Indemnification of NMD    

10.02
Indemnification of the Partnership    

10.03
Demands    

10.04
Right to Contest and Defend    

10.05
Cooperation    

10.06
Right to Participate    

10.07
Payment of Damages    

10.08
Limitations on Indemnification    

10.09
Sole Remedy    

10.10
Express Negligence Rule    

ARTICLE XI MISCELLANEOUS    
11.01
Expenses    

11.02
Notices    

11.03
Governing Law    

11.04
Public Statements    

11.05
Form of Payment    

11.06
Entire Agreement; Amendments and Waivers    

11.07
Binding Effect and Assignment    

11.08
Severability    

11.09
Interpretation    

11.10
Headings and Schedules    

11.11
Multiple Counterparts    

11.12
Action by the Partnership    

11.13
No Recourse to Non-Parties    

11.14
Construction    



















--------------------------------------------------------------------------------




SCHEDULES




Schedule 4.03     -    No Conflict
Schedule 4.04    -    Governmental Approval
Schedule 4.05    -    Laws and Regulations; Litigation
Schedule 4.07    -    Environmental
Schedule 4.10    -    Assets Other Than Real Property Interests
Schedule 4.11    -    Title to Real Property
Schedule 4.16    -    Adverse Changes
Schedule 4.18    -    NMD Contracts
Schedule 4.20    -    Taxes
Schedule 6.04    -    Replacement Guarantees
Schedule 6.06    -    Liens to be Released




EXHIBITS


Exhibit A    -    Description of Assets


















































































--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (“Agreement”) is made and effective as of this 30th
day of July, 2014 by and between NUDEVCO MIDSTREAM DEVELOPMENT, LLC, a Texas
limited liability company (“NMD”), Marlin Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), and Marlin Midstream GP, LLC, a
Delaware limited liability company, in its capacity as general partner of the
Partnership (the “General Partner”). NMD, the Partnership and the General
Partner are referred to herein collectively as the “Parties” and individually as
a “Party.”


WITNESSETH:
WHEREAS, pursuant to the terms and conditions of this Agreement, NMD desires to
contribute to the Partnership, and the Partnership desires to accept from NMD,
the Assets, as defined herein;
WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors of the General Partner, which is the sole general partner of the
Partnership, has (i) received an opinion of Simmons & Company International
(“Simmons”), the financial advisor to the Conflicts Committee, that the
Consideration, as defined herein, to be paid by the Partnership for the Assets
is fair to the Partnership and its common unitholders (other than the General
Partner and its affiliates) from a financial point of view, (ii) found the
transactions (the “Transaction”) contemplated by the Constituent Documents, as
defined herein, to be (x) in the best interest of the Partnership, (y) fair and
reasonable to the Partnership, taking into account the totality of the
relationships among the parties involved and (z) on terms no less favorable to
the Partnership than those generally provided to or available from unrelated
third parties and (iii) recommended that the Board of Directors of the General
Partner approve the Transaction; and


WHEREAS, Spark Energy Ventures, LLC, a Texas limited liability company (“Spark
Energy”), has executed and delivered, or caused to be executed and delivered, to
the Partnership the Guaranty, as defined below.


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


ARTICLE I DEFINITIONS


.
“Acts” shall have the meaning specified in Section 4.13(a).

.“AES” shall mean Associated Energy Services, LP, a Texas limited partnership.
.“Agreement” shall have the meaning specified in the first paragraph of this
agreement, including the exhibits and schedules hereto, as amended, restated or
otherwise modified from time to time.
.“Assets” shall mean the property, contracts, rights, interests and other assets
set forth on Exhibit A.
.“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit C, pursuant to which NMD would assign the Assets to the
Partnership (or its designee).
.“Cash Consideration” shall have the meaning specified in Section 2.01(i).
.“Closing” shall have the meaning specified in Section 3.01.
.“Closing Date” shall have the meaning specified in Section 3.01.
.“Code” shall have the meaning specified in Section 3.02(b)(i).
.“Commencement Date” shall mean July 1, 2014.
.“Common Units” shall mean common units representing limited partnership
interests issued by the Partnership that are listed on NASDAQ under the ticker
symbol “FISH.”




--------------------------------------------------------------------------------




.“Conflicts Committee” shall have the meaning specified in the second “Whereas”
clause of this Agreement.
.“Consideration” shall have the meaning specified in Section 2.01(a)(i).
.“Constituent Documents” shall mean this Agreement, the ENM-AES Transloading
Agreement, the Assignment Agreement and the documents, instruments and other
agreements specifically executed and delivered by the Parties pursuant hereto,
including the Schedules hereto.
.“Damages” shall have the meaning specified in Section 10.01.
.“Deductible” shall have the meaning specified in Section 10.08(a).
.“East New Mexico Transloading Facility” shall mean that certain crude petroleum
transloading facility situated in Sandoval County, New Mexico, comprised of one
Skid Loader. For the purpose of this Agreement, the definition of East New
Mexico Transloading Facility shall not include any ladder transloading
equipment.
.“ENM-AES Transloading Agreement” shall mean the Transloading Services Agreement
dated effective as of the Closing Date between the Operating Company and AES,
substantially in the form of which is attached hereto as Exhibit B.
.“Environmental Laws” shall include, without limitation, (i) the Resource
Conservation and Recovery Act, as amended, (ii) the Clean Air Act, as amended;
(iii) the Comprehensive Environmental Response, Compensation, and Liability Act,
as amended, (“CERCLA”); (iv) the Federal Water Pollution Control Act, as
amended; (v) the Safe Drinking Water Act, as amended; (vi) the Toxic Substances
Control Act, as amended; (vii) the Emergency Planning and Community
Right‑to-Know Act, as amended; (viii) the National Environmental Policy Act, as
amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Pollution Prevention Act of 1990, as amended; (xi) the Hazardous Materials
Transportation Act, as amended; (xii) any regulations promulgated under (i)
through (xii); or (xiii) any other federal, state or local statutes, laws,
ordinances, rules, regulations, orders, codes, decisions, injunctions or decrees
that regulate or otherwise pertain to the protection of human health or the
protection of the environment, including the management, control, discharge,
emission, treatment, containment, handling, removal, use, generation, migration,
storage, release, transportation, disposal, recycling, remediation, manufacture,
processing or distribution of Hazardous Materials that are or may present a
threat to public health, worker or public safety or the environment.
.“Environmental Permits” shall have the meaning specified in Section 4.07(a).
.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
.“General Partner” shall have the meaning specified in the first paragraph of
this Agreement.
.“GAAP” shall mean generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
.“Governmental Approval” shall have the meaning specified in Section 4.04.
.“Governmental Authorities” shall have the meaning specified in Section 4.04.
.“GP Cash Contribution” shall have the meaning specified in Section 2.01(iv).
.“Guaranty” shall mean that certain Guaranty, dated January 13, 2014, made by
Spark Energy in favor of the Partnership and its subsidiaries pursuant to which
Spark Energy guarantees all of the obligations of AES under all contracts for
the gathering and processing of gas, transloading of crude oil and the sale,
transportation, purchase or exchange of natural gas, crude oil or financial
derivatives and any other existing or future agreements, including without
limitation, the ENM-AES Transloading Agreement as in effect on the date an
executed copy thereof was previously provided to the Conflicts Committee.
.“Hazardous Materials” shall mean any substance, whether solid, liquid, or
gaseous: (i) which is listed, defined, or regulated as a “hazardous material,”
“hazardous waste,” “solid waste,” “hazardous substance,” “toxic substance,”
“pollutant,” or “contaminant,” or otherwise classified as hazardous or toxic,




--------------------------------------------------------------------------------




in or pursuant to any Environmental Law; or (ii) which is or contains asbestos,
polychlorinated biphenyls, radon, urea formaldehyde foam insulation, explosives,
or radioactive materials; or (iii) any petroleum, petroleum hydrocarbons,
petroleum products, crude oil and any components, fractions, or derivatives
thereof, any oil or gas exploration or production waste, and any natural gas,
synthetic gas and any mixtures thereof; or (iv) which causes or poses a threat
to cause contamination or nuisance on any properties, or any adjacent property
or a hazard to the environment or to the health or safety of persons on or about
any properties.
.“Indemnification Limit” shall have the meaning specified in Section 10.08(b).
.“Indemnity Claim” shall have the meaning specified in Section 10.03.
.“Liens” shall mean the security interests, liens, mortgages, pledges, charges,
encumbrances and rights of others.
.“Litigation” shall have the meaning specified in Section 4.05.
.“Material Adverse Effect” shall mean (i) with respect to a relevant Person, all
changes, effects, events, occurrences, conditions and/or other circumstances
that, individually or in the aggregate, (x) is or would reasonably be expected
to materially and adversely affect the assets, liabilities, business, results of
operations or condition (financial or otherwise) or properties of such Person,
taken as a whole, or (y), if applicable, is or would reasonably be expected to
adversely affect such Person’s ability to consummate the transactions
contemplated hereby, and (ii) with respect to the Assets, all changes, effects,
events, occurrences, conditions and/or other circumstances that, individually or
any the aggregate, is or would reasonably be expected to materially and
adversely affect the assets, liabilities, business, results of operations or
condition (financial or otherwise) or properties constituting the Assets, taken
as a whole; provided that in determining whether a Material Adverse Effect has
occurred, changes, effects, events, conditions or other circumstances relating
to (a) the industries in which the relevant Person operates or the Assets are
operated, (b) United States or global economic conditions or financial markets
in general, (c) the transactions contemplated by this Agreement including,
without limitation, any public announcement of same, or (d) changes in law,
shall not be considered to give rise to or constitute a Material Adverse Effect;
provided further, however, that to be excluded under subsection (a) - (d) above,
such condition may not disproportionately affect, as compared to others in such
industry, the relevant Person or the Assets, or their respective rights,
obligations, results of operation or condition (financial or otherwise) or
properties.
.“NASDAQ” shall have the meaning specified in Section 2.01(iii).
.“Newly Issued Common Units” shall have the meaning specified in Section
2.01(i).
.“NMD” shall have the meaning specified in the first paragraph of this
Agreement.
.“NMD Contracts” shall have the meaning set forth in Section 4.18(a).
.“NMD Indemnified Parties” shall have the meaning specified in Section 10.01.
. “Notice” shall have the meaning specified in Section 11.02.
.“NuStar” shall mean NuStar Logistics, L.P., the owner of the site at which the
East New Mexico Transloading Facility is located.
.“Operating Company” shall mean Marlin Logistics, LLC, a Texas limited liability
company, which is a wholly owned subsidiary of the Partnership.
.“Operations” shall mean transloading operations at the East New Mexico
Transloading Facility and the revenues, costs, expenses, expenditures and
obligations related to such operations.
.“Outside Date” shall have the meaning specified in Section 8.01(b).
.“Parties” and “Party” shall have the meanings specified in the first paragraph
of this Agreement.
.“Partnership” shall have the meaning specified in the first paragraph of this
Agreement.
.“Partnership Agreement” shall mean the First Amended and Restated Agreement of
Partnership of the Partnership dated as of July 31, 2013, as amended, restated
or otherwise modified from time to time.
.“Partnership Indemnified Parties” shall have the meaning specified in Section
10.02.
.“Partnership Parties” shall mean the Partnership, the Operating Company and
each of their respective subsidiaries that is a party to any Constituent
Document.
.“Permitted Liens” shall have the meaning specified in Section 4.10(a).




--------------------------------------------------------------------------------




.“Property” shall have the meaning specified in Section 4.11(a).
.“Reference Price” shall have the meaning specified in Section 2.01(iii).
.“Replacement Guarantees” shall have the meaning specified in Section 4(a).
.“Representatives” shall have the meaning specified in Section 6.03.
.“Rights-of-Way” shall have the meaning specified in Section 4.11(b).
.“SEC” shall have the meaning specified in Section 5.05.
.“SEC Documents” shall have the meaning specified in Section 5.08.
.“Securities Act” shall have the meaning specified in Section 4.13(b).
.“Simmons” shall have the meaning specified in the second “Whereas” clause of
this Agreement.
.“Skid Loader” shall mean a crude petroleum transloader situated on a skid, with
a capacity of at least 475 barrels of crude oil per hour.
.“Spark Energy” shall have the meaning specified in the third “Whereas” clause
of this Agreement.
.“Transaction Taxes” shall have the meaning specified in Section 2.02.




ARTICLE II CONTRIBUTION


.Contribution.
(a)On the terms and subject to the conditions of this Agreement, at the Closing:
(i)On the Closing Date, NMD will contribute, assign, transfer and convey to the
Partnership (or its designee) the Assets in exchange for (1) a cash payment by
the Partnership of $5,531,250 (the “Cash Consideration”), and (2) the issuance
to NMD (or its designee) of 89,720 Common Units, which number of Common Units
represents $1,843,750 divided by the Reference Price determined in accordance
with Section 2.01(iii) (the “Newly Issued Common Units”; the Newly Issued Common
Units and the Cash Consideration being referred to herein collectively as
the “Consideration”). The Assets shall be transferred to the Partnership at the
Closing free and clear of Liens (other than any Liens created by the
Partnership).
(ii)Immediately thereafter, the Partnership will contribute, assign, transfer
and convey the Assets to the Operating Company or another designee. To
effectuate the forgoing and without the necessity of having two separate
assignment and conveyance documents, one from NMD to the Partnership and then
another from the Partnership to its designee, the Partnership hereby authorizes
and directs NMD to transfer the Assets directly to the Partnership’s designee.
(iii)For the purposes of this Agreement, “Reference Price” shall mean the
average of the closing price of the Common Units on the NASDAQ Global Market
(“NASDAQ”) for the twenty (20) trading day period ending two (2) trading days
prior to the date hereof, as reported in Bloomberg Financial Markets, or, if not
reported therein, as reported by Dow Jones. The Reference Price shall be
calculated to the nearest one-hundredth of one cent.
(iv)Concurrently with the issuance of any Common Units in connection with the
Consideration, (i) NMD shall cause the General Partner to contribute to the
Partnership an amount in cash equal to 2/98ths of the aggregate value of the
Newly Issued Common Units (approximately $37,627.55) (the “GP Cash
Contribution”) and the capital account of the General Partner that is maintained
by the Partnership shall be increased by an amount equal to the GP Cash
Contribution and (ii) the Partnership shall issue to the General Partner a
number of General Partner Units (as defined in the Partnership Agreement) equal
to 2/98ths of the aggregate number of Newly Issued Common Units issued by the
Partnership in connection with the Transaction.


.Transaction Taxes. All sales, use, transfer, filing, recordation, registration
and similar taxes and fees arising from or associated with the transaction
contemplated hereunder other than taxes based on income and similar taxes
(“Transaction Taxes”), shall be borne 50% by NMD and 50% by the Partnership. To
the extent under applicable law the transferee is responsible for filing tax
returns




--------------------------------------------------------------------------------




in respect of Transaction Taxes, the Partnership shall prepare and file all such
returns. The Parties shall provide such certificates and other information and
otherwise cooperate to the extent reasonably required to minimize Transaction
Taxes.


.Receipts, Credit and Liabilities. Upon the Closing, as between the Parties, and
subject to the terms of the Constituent Documents, NMD and the Partnership (or
its designee) shall be entitled to monies, proceeds, receipts, credits and
similar amounts, and responsible for expenses, costs, expenditures and similar
obligations and/or liabilities, arising from, related to, or otherwise
attributable to the Assets related thereto (including the ownership or operation
thereof) as follows:
(i)with respect to those attributable to the time period prior to the Closing
Date, 100% to NMD; and
(ii)with respect to those attributable to the time period on or after the
Closing Date, 100% to the Partnership (or its designee).
Promptly after receipt of any such item, NMD or the Partnership (or its
designee), as applicable, shall fully disclose to, account for to, transmit to
and hold harmless the other Party from such items for which such other Party is
entitled to or responsible for.
.Further Assurances. After the Closing, the Parties agree to timely execute and
deliver to each other all such instruments, notices, and other documents, and to
do such other acts as may reasonably be necessary to carry out their respective
obligations under this Agreement.


.Assignments and Recording. The Partnership at its sole cost shall promptly
record the documents in the appropriate office of the state and county in which
the Assets are located, if so required. The Partnership shall promptly supply
NMD with a true and accurate photocopy of all such recordings, if any.
ARTICLE III CLOSING


.Closing.
Subject to the terms and conditions of this Agreement, the closing (the
“Closing”) of the contribution of the Assets shall be held at the offices of NMD
at 2105 CityWest Blvd., Suite 100, Houston, Texas 77042 at 9:00 a.m., Houston,
Texas time on the third (3rd) business day following the satisfaction or waiver
of the conditions set forth in Section 7.01 and Section 7.02 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), or such other date, place and
time as may be mutually agreed upon by the Parties. The “Closing Date” shall
mean the date on which the Closing shall occur.
.Deliveries at the Closing. At the Closing:
(a)NMD will deliver, or cause to be delivered, to the Partnership or the
designee of the Partnership:
(i)a duly executed counterpart of the Assignment Agreement; and
(ii)
a duly executed counterpart of the ENM-AES Transloading Agreement.

(b)NMD will deliver, or cause to be delivered, to the General Partner and the
Partnership:
(i)
a certificate (i) stating that NMD is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, (ii) providing its U.S. Employer
Identification Number and (iii) providing its address, all pursuant to Section
1445 of the Internal Revenue Code of 1986, as amended (the “Code”);

(ii)
a copy of the duly executed Transloading Agreement executed by all parties
thereto;





--------------------------------------------------------------------------------




(iii)
all consents required in connection with assignment of the Assets, including
those required under any NMD Contract;

(iv)
all books and records relating to the Assets (including books of account, tax
returns and supporting work papers and the like relating to the Assets) that are
in possession of NMD; and

(v)
all other documents, certificates and other instruments required to be
delivered, or caused to be delivered, by NMD pursuant hereto.

(c)the Partnership will deliver, or cause to be delivered, to NMD:
(i)
the Cash Consideration by wire transfer to bank accounts designated by NMD prior
to the Closing Date;

(ii)
the Newly Issued Common Units;

(iii)
a counterpart of the Assignment Agreement, duly executed by the applicable
Partnership Party; and

(iv)
all other documents, certificates and other instruments required to be
delivered, or caused to be delivered, by the Partnership pursuant hereto.





ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NMD


NMD hereby represents and warrants to the Partnership that the following
representations and warranties are true and correct:


.Organization and Existence.
(a)NMD is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Texas. NMD has full limited liability
company power and authority to own and hold the properties and assets it now
owns and holds and to carry on its business as and where such properties are now
owned or held and such business is now conducted. NMD is duly licensed or
qualified to do business as a foreign limited liability company and is in good
standing in the states in which the character of the properties and assets now
owned or held by it or the nature of the business now conducted by it requires
it to be so licensed or qualified, except where the failure to be so qualified
or in good standing would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect on the Assets or the
Operations related thereto.


.Authority and Approval. NMD has the limited liability company power and
authority, as the case may be, to execute and deliver this Agreement and the
other Constituent Documents, to consummate the transactions contemplated hereby
and thereby and to perform all the terms and conditions hereof and thereof to be
performed by it. The execution and delivery by NMD of this Agreement and the
other Constituent Documents, the performance by NMD of all the terms and
conditions hereof and thereof to be performed by it and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all requisite limited liability company action of NMD. This
Agreement has been duly executed and delivered by NMD and constitutes, and when
executed and delivered the other Constituent Documents will constitute, valid
and binding obligations of NMD, enforceable against it in accordance with their
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting enforcement of
creditors’ rights generally and by general principles of equity (whether applied
in a proceeding at law or in equity).






--------------------------------------------------------------------------------




.No Conflict. Except as set forth on Schedule 4.03 and, solely in the case of
clause (b)(i) or (ii), for matters that, individually or in the aggregate, do
not have and would not reasonably be expected to have, a Material Adverse Effect
on NMD or the Assets or the Operations related thereto, this Agreement and the
other Constituent Documents and the execution and delivery hereof and thereof by
NMD do not, and the fulfillment and compliance with the terms and conditions
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby will not: (a) conflict with any of, or require the consent of any
person or entity under, the terms, conditions or provisions of the charter
documents or bylaws or equivalent governing instruments of NMD; or
(b) (i) conflict with any provision of any law or administrative regulation or
any judicial, administrative or arbitration order, award, judgment, writ,
injunction or decree applicable to NMD or any of the Assets; (ii) conflict with,
result in a breach of, constitute a default under (whether with notice or the
lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, any indenture, mortgage or lien, or any agreement, contract, commitment
or instrument to which any of NMD is a party or by which it is bound or to which
any property constituting any portion of the Assets is subject; (iii) result in
the creation of, or afford any person the right to obtain, any Lien on the
Assets or the property or assets constituting any portion of the Assets under
any such material indenture, mortgage, lien, agreement, contract, commitment or
instrument; or (iv) result in the revocation, cancellation, suspension, or
material modification, individually or in the aggregate, of any Governmental
Approval that is necessary or desirable for the ownership, lease or operation of
its properties and other assets in the carrying on of the business of Assets as
now conducted, including any Governmental Approvals under any applicable
Environmental Law.


.Governmental Consents. Except as set forth on Schedule 4.04(a), and except for
notice to, or consent of, Governmental Authorities related to the transfer of
Environmental Permits, no consent, approval, license, permit, order, or
authorization of, or registration, declaration, or filing with (each a
“Governmental Approval”), any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
(collectively, “Governmental Authorities”) is required to be obtained or made by
or with respect to NMD or the Assets in connection with:
(i)the execution, delivery, and performance of this Agreement or any other
Constituent Documents to which NMD is a party or the consummation of the
transactions contemplated hereby or thereby;
(ii)the enforcement against NMD of its obligations under this Agreement or the
Constituent Documents to which it is a party; or
(iii)the conduct of the Operations of the Assets immediately following the
Closing as was conducted prior to the Closing.


.Laws and Regulations; Litigation. Schedule 4.05 sets forth a list as of the
date of this Agreement of all claims, fines, actions, suits, demands,
investigations or proceedings or any arbitration or binding dispute resolution
proceeding (collectively, “Litigation”) that are pending or, to NMD’s and its
affiliates’ knowledge, threatened against or affecting the Assets and the
Operations related thereto (other than Litigation under any Environmental Law,
which is the subject of Section 4.07) and that (a) would, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect on
the Assets or the Operations related thereto, taken as a whole, or (b) seeks any
material injunctive relief. Except as set forth in Schedule 4.05, NMD is not in
violation of or in default under any law or regulation or under any order (other
than Environmental Laws, which are the subject of Section 4.07) of any
Governmental Authority applicable to it except as would not, individually or in
the aggregate, have, or reasonably be expected to have, a Material Adverse
Effect on the Assets or the Operations related thereto. No Litigation is pending
or, to the knowledge of NMD, threatened to which NMD is or may become a party
that questions or involves the validity or enforceability of the obligations of
NMD under this Agreement or the other Constituent Documents or seeks to prevent




--------------------------------------------------------------------------------




or delay, or seeks damages in connection with, the consummation of the
transactions contemplated by this Agreement, and which, in either case, has a
material and adverse effect on the ability of NMD to consummate the transactions
contemplated by this Agreement or any other Constituent Document. Except as set
forth on Schedule 4.05, as of the date of this Agreement, there is no Litigation
initiated by NMD or its affiliates related to the Assets or the Operations
related thereto.


.Management Projections. The projections provided to the Partnership by NMD
and/or its affiliates during the Partnership’s due diligence review of the
Assets and the Operations related thereto in connection with this Agreement were
made in good faith and are materially consistent with the expectations of NMD’s
and/or its affiliates’ management.


.Environmental.
(a)Except as set forth in Schedule 4.07 or as would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect on
NMD or the Assets or the Operations related thereto: (i) the Assets and the
Operations related thereto are in compliance with all applicable Environmental
Laws; (ii) to the knowledge of NMD, no circumstances exist with respect to the
Assets and the Operations related thereto that give rise to an obligation by NMD
to investigate, remediate, monitor or otherwise address the presence, on‑site or
offsite, of Hazardous Materials under any applicable Environmental Laws, except
as is currently being performed under applicable law or permit requirements;
(iii) the Assets and the Operations related thereto are not subject to any
pending or, to the knowledge of NMD, threatened, claim, action, suit,
investigation, inquiry or proceeding, and, to the knowledge of NMD, there is no
existing state of facts or circumstances that would be reasonably likely to give
rise to any of the foregoing, under any Environmental Law (including, without
limitation, designation as a potentially responsible party under CERCLA or any
similar local or state law); (iv) all notices, permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed
under any Environmental Law in connection with the Assets and the Operations
related thereto (the “Environmental Permits”) have been duly obtained or filed
and are valid and currently in full force and effect; (v) there has been no
release of any Hazardous Material into the environment by NMD or in connection
with the Assets and the Operations related thereto, except in compliance with
all applicable Environmental Laws; (vi) there has been no exposure of any person
or property to any Hazardous Material in connection with the Assets and the
Operations related thereto, except as would not reasonably be expected to give
rise to a claim, action, suit or proceeding by or on behalf of such person or
property; (vii) NMD has maintained all environmental and operating documents and
records associated with the Assets and the Operations related thereto in the
manner and for the time periods each Environmental Law requires. Except as would
not, individually or in the aggregate, have, or reasonably be expected to have,
a Material Adverse Effect on the Assets or the Operations related thereto, each
of the Environmental Permits is valid and in full force and effect, and no
violation thereof has been experienced, noted or recorded and there are no legal
proceedings pending or, to the knowledge of NMD, threatened to revoke or limit
any of the Environmental Permits.


.Bankruptcy. There are no bankruptcy, reorganization or arrangement proceedings
pending against, being contemplated by, or to NMD’s knowledge, threatened
against NMD.


.Assets. All of the assets, interests and other rights necessary to own the
Assets and conduct the Operations related thereto in the manner being conducted
or proposed to be conducted, are owned or leased by NMD and constitute a portion
of the Assets, except as would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect on the Assets or the
Operations related thereto. All of the Assets are described in Exhibit A.




--------------------------------------------------------------------------------






.Assets Other than Real Property Interests.
(a)NMD has good and valid title to all Assets (other than real property, which
is the subject of Section 4.11), free and clear of all Liens except (i) such as
are set forth in Schedule 4.10, (ii) carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other like Liens arising or incurred
in the ordinary course of business relating to amounts not yet due and payable
or being contested in good faith by appropriate procedures as to which adequate
reserves, if any, have been established, Liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business and Liens for Taxes that are not
due and payable or that may thereafter be paid without penalty, (iii) other
imperfections of title or encumbrances, if any, that would not, individually or
in the aggregate, materially interfere, or reasonably be expected to materially
interfere, with the ordinary operation of the Assets and (iv) Liens created by
the Partnership or its successors and assigns (the Liens described in clauses
(i), (ii), (iii), and (iv) above are referred to herein collectively as
“Permitted Liens”).
(b)All the Assets which constitute property, plant and equipment comprising a
part of the Assets, other than any pickup trucks, has been maintained in
accordance with generally accepted industry practice and are in good operating
condition and repair, ordinary wear and tear excepted, and adequate for the
purposes for which they are currently being (or proposed to be) used or held for
use. The East New Mexico Transloading Facility commenced operations on the
Commencement Date. This Section 4.10 does not relate to real property or
interests in real property, such items being the subject of Section 4.11.


.Title to Real Property.
(a)Other than as set forth to the contrary on Schedule 4.11, the Assets include
a valid right and interest to conduct the transloading operations on land
whereupon the transloading operations are currently being conducted, which
interest is sufficient for the operations of the Assets as such Operations are
being conducted on the date of this Agreement (collectively, the “Property”),
free and clear of all Liens except Permitted Liens, and except as would not,
individually or in the aggregate, have, or reasonably be expected to have a
Material Adverse Effect on the Assets or the Operations related thereto.
(b)Other than as set forth to the contrary on Schedule 4.11, NMD has, and the
Assets include, such consents, easements, rights-of-way, permits and licenses
(collectively, “Rights-of-Way”) as are sufficient to operate the Assets as such
Assets are being conducted on the date of this Agreement, except as would not,
individually or in the aggregate, have, or reasonably be expected to have, a
Material Adverse Effect on the Assets or the Operations related thereto. NMD has
fulfilled and performed all its material obligations with respect to such
Rights-of-Way and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such Rights-of-Way, except for
such revocations, terminations and impairments that have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Assets or the Operations related thereto.
(c)Other than as specifically set forth to the contrary on Schedule 4.11, (i)
(A) there are no pending proceedings or actions to modify the zoning
classification of, or to condemn or take by power of eminent domain, all or any
of the Property and (B) NMD has no knowledge of any such threatened proceeding
or action, which (in either case), if pursued, individually or in the aggregate,
would have or would reasonably be expected to have a Material Adverse Effect on
the Assets or the Operations related thereto, (ii) to the extent located in
jurisdictions subject to zoning, the Property is properly zoned for the
existence, occupancy and use of the Assets located on the Property, except as
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect on the Assets or the Operations related thereto,
and (iii) none of the Assets are subject to any conditional use permits or
“permitted non-conforming use” or “permitted non-conforming structure”
classifications or similar permits or classifications, except as




--------------------------------------------------------------------------------




would not, either currently or in the case of a rebuilding of or additional
construction of improvements, reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on the Assets or the Operations related
thereto.


.Licenses; Permits. NMD has, and the Assets include or will include, all
material licenses, permits and authorizations (other than Environmental Permits,
which are the subject of Section 4.07) that are necessary for the ownership and
operation of the Assets except for those the failure of which to have would not,
individually or in the aggregate, have, or reasonably be expected to have, a
Material Adverse Effect on the Assets or the Operations related thereto. NMD has
complied in all material respects with all terms and conditions thereof.


.Securities Laws.
(a)NMD acknowledges that upon their issuance, a legend in substantially the
following form will be associated with the Newly Issued Common Units:
THESE UNITS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS (“ACTS”). THE UNITS HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE UNITS UNDER THE ACTS OR AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT SUCH REGISTRATION IS NOT REQUIRED.


(b)Each of NMD and, if applicable, its designee to receive the Newly Issued
Common Units is an accredited investor within the meaning of Rule 501(a) under
the Securities Act of 1933, as amended (the “Securities Act”), and the Newly
Issued Common Units to be issued to it pursuant to this Agreement are being
acquired for NMD’s (or its designee’s) own account and not with a view toward,
or for sale in connection with, any distribution thereof except in compliance
with applicable United States federal and state securities laws. NMD is aware
that no federal or state Governmental Authority has made any finding or
determination as to the fairness of an investment in the Newly Issued Common
Units nor any recommendation or endorsement with respect thereto. NMD
acknowledges that the issuance of the Newly Issued Common Units has not been
registered under the Securities Act in reliance on an exemption therefrom.
(c)NMD has such knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risks of its investment in the Newly
Issued Common Units and is capable of bearing the economic risks of such
investment.


.Brokerage Arrangements. NMD has not entered (directly or indirectly) into any
agreement with any person, firm or corporation that would obligate the
Partnership to pay any commission, brokerage or “finder's fee” or other fee in
connection with this Agreement or the transactions contemplated herein.


.Investment Company. NMD is not, nor immediately after the Closing will be,
subject to regulation under the Investment Company Act of 1940, as amended.


.No Adverse Changes. Except as set forth in Schedule 4.16 and for changes in the
ordinary course of business or due to matters that generally affect the economy
or the industry in which NMD is engaged, since the Commencement Date there have
been no changes in the Assets and the Operations related thereto, that would,
individually or in the aggregate, have, or reasonably be expected to have, a
Material Adverse Effect on the Assets or the Operations related thereto.






--------------------------------------------------------------------------------




.Accurate and Complete Records. The books, ledgers, financial records and other
records of NMD relating to the Assets and the Operations thereof:
(a)
are in the possession of NMD;

(b)
have been, in all material respects, maintained in accordance with all
applicable laws, rules and regulations and generally accepted standards of
practice; and

(c)
are accurate and complete in all material respects.



.
Contracts and Commitments.

(a)
Schedule 4.18 contains a complete and accurate list of all contracts (written or
oral), undertakings, commitments or agreements or other instruments (including,
without limitation, intercompany contracts) (the “NMD Contracts”) relating to
the ownership and operation of the Assets (other than Assets constituting
contracts).

(b)
True copies of the written NMD Contracts, and accurate written summaries of the
oral NMD Contracts have been made available to the Partnership. Except as set
forth in Schedule 4.18, NMD is not, and to the NMD’s knowledge no other party,
is in default under, or in breach or violation of (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default
under, or a breach or violation) any of the NMD Contracts except for defaults,
breaches, violations or events which would not, individually or in the
aggregate, have, or reasonably be expected to have, a Material Adverse Effect on
the Assets or the Operations thereof.

(c)
Other than NMD Contracts which have terminated or expired in accordance with
their terms, each of the NMD Contracts constitutes valid, binding and
enforceable obligations of NMD to the extent it is a party thereto and, to NMD’s
knowledge, enforceable obligations of any other party thereto, in accordance
with its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors' rights generally, general equitable principles (whether
considered on a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing) and is in full force and effect, and no defenses,
off-sets or counterclaims have been asserted or, to the knowledge of NMD,
threatened by any party thereto, nor has NMD executed any waiver that materially
waives any rights thereunder, except as set forth in Schedule 4.18.



.Knowledgeable Investor. NMD and, if applicable, its designee to receive the
Newly Issued Common Units, is an experienced and knowledgeable investor. Prior
to entering into this Agreement, NMD was advised by independent counsel or
relied on its own expertise concerning this Agreement, the other Constituent
Documents, the Partnership and its investment in the Newly Issued Common Units
(except for the representations and warranties contained in the Constituent
Documents) but have independently evaluated the Assets for purposes of entering
into and Closing the transactions contemplated by this Agreement and the other
Constituent Documents.


.Taxes
. Except as set for in Schedule 4.20, with respect to the Assets, NMD has caused
to be filed all tax returns required to be filed on a timely basis (taking into
account all legal extensions of due dates); (ii) all such tax returns were
complete and correct; (iii) all taxes owed by NMD with respect to the Assets or
which are or have become due have been timely paid in full; (iv) there are no
Liens on the Assets that arose in connection with any failure (or alleged
failure) to pay any tax, other than Liens for taxes not yet due and payable,
attributable to the Assets; (v) there is no pending action, proceeding or, to
the knowledge NMD, investigation for assessment or proposed with respect to the
Assets.






--------------------------------------------------------------------------------




ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP


The Partnership hereby represents and warrants to NMD that the following
representations and warranties are true and correct:


.Organization and Existence. The Partnership is a limited partnership validly
existing and in good standing under the laws of the State of Delaware. The
Operating Company is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Texas. Each Partnership
Party has full partnership or company, as applicable, power and authority to own
and hold the properties and assets it now owns and holds and to carry on its
business as and where such properties are now owned or held and such business is
now conducted. Each Partnership Party is duly licensed or qualified to do
business as a foreign partnership or company, as applicable, and is in good
standing in the states in which the character of the properties and assets now
owned or held by it or the nature of the business now conducted by it requires
it to be so licensed or qualified, except where the failure to be so qualified
or in good standing would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect on the Partnership
Parties.


.Authority and Approval. Each of the Partnership Parties has the partnership or
company, as applicable, power and authority to execute and deliver this
Agreement and the other Constituent Documents, to consummate the transactions
contemplated hereby and thereby and to perform all the terms and conditions
hereof and thereof to be performed by it. The execution and delivery by the
Partnership Parties of this Agreement and the other Constituent Documents, the
performance by the Partnership Parties of all the terms and conditions hereof
and thereof to be performed by them and the consummation of the transactions
contemplated hereby and thereby have been duly authorized and approved by all
requisite partnership or company action of the Partnership Parties. This
Agreement constitutes, and when executed the other Constituent Documents will
constitute, valid and binding obligations of the Partnership Parties enforceable
in accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally and by general principles
of equity (whether applied in a proceeding at law or in equity).


.Brokerage Arrangements. None of the Partnership nor any of its affiliates have
entered (directly or indirectly) into any agreement with any person, firm or
corporation that would obligate NMD or any of its affiliates to pay any
commission, brokerage or “finder's fee” or other fee in connection with this
Agreement or the transactions contemplated herein.


.Newly Issued Common Units. Upon issuance at the Closing, the Newly Issued
Common Units will be validly issued, fully paid (to the extent required under
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware Revised
Limited Partnership Act) and free of any preemptive or similar rights. The
Partnership’s Common Units are listed on NASDAQ, and the Partnership has not
received any notice of delisting. At the Closing, the Newly Issued Common Units
will have those rights, preferences, privileges and restrictions governing
common units as set forth in the Partnership Agreement. With respect to the
Newly Issued Common Units, NMD shall have the same registration rights that it
currently has related to its currently owned units in the Partnership as set
forth in the Partnership Agreement.


.SEC Filings. Since July 31, 2013, (a) the Partnership has made all filings on
Form 10-K and Form 10-Q required to be made by the Securities Act and the
Exchange Act, (b) all filings (other than Form




--------------------------------------------------------------------------------




8-K filings) by the Partnership with the Securities and Exchange Commission (the
“SEC”), at the time filed (in the case of documents filed pursuant to the
Exchange Act) or when declared effective by the SEC (in the case of registration
statements filed under the Securities Act) complied in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, (c)
no such filing, at the time described above, contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading, and (d) all financial statements contained or
incorporated by reference therein complied as to form when filed in all material
respects with the rules and regulations of the SEC with respect thereto, were
prepared in accordance with GAAP (except as may be indicated in the notes
thereto), and fairly presented in all material respects the financial condition
and results of operations of the Partnership at and as of the respective dates
thereof and the consolidated results of its operations and changes in cash flows
for the periods indicated (subject in the case of unaudited statements, to
normal year-end audit adjustments).


.Delivery of Opinion. Simmons & Company, the financial advisor to the Conflicts
Committee, has delivered its opinion to the Conflicts Committee that the
Consideration to be paid by the Partnership for the Assets is fair to the
Partnership and its common unitholders (other than the General Partner and its
affiliates) from a financial point of view.


.No Conflicts. Except as set forth on Schedule 5.07 and, solely in the case of
clause (b)(i) or (ii), for matters that, individually or in the aggregate, do
not have and could not reasonably be expected to have, a Material Adverse Effect
on the Partnership Parties and their ability to consummate the transactions
contemplated herein will not: (a) conflict with any of, or require the consent
of any person or entity under, the terms, conditions or provisions of the
charter documents or bylaws or equivalent governing instruments of such
Partnership Party; or (b) (i) conflict with any provision of any law or
administrative regulation or any judicial, administrative or arbitration order,
award, judgment, writ, injunction or decree applicable to such Partnership
Party; (ii) conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage or lien, or any
agreement, contract, commitment or instrument to which such Partnership Party is
a party or by which it is bound or to which any property of such Partnership
Party is subject; or (iii)  result in the revocation, cancellation, suspension,
or material modification, individually or in the aggregate, of any Governmental
Approval that is necessary or desirable for the ownership, lease or operation of
its properties and other assets in the carrying on of the businesses and
operations of such Partnership Party as now conducted, including any
Governmental Approvals under any applicable Environmental Law.


.Financial Capacity. The Partnership Parties have the financial capacity and
resources to proceed to the Closing and to meet all their obligations as set
forth in this Agreement.


.Knowledgeable Investor. The Partnership, through its General Partner and the
affiliates thereof, is an experienced and knowledgeable investor and an
experienced operator in the oil and gas business, including transloading of
crude petroleum. Prior to entering into this Agreement, the Partnership was
advised by independent counsel and has relied on its own expertise, through its
General Partner and the affiliates thereof, concerning this Agreement, the
Assets and the value thereof (except for the representations and warranties
contained in the Constituent Documents) but have independently evaluated the
Assets for purposes of entering into and Closing this transaction.


.No Registration.    Assuming the accuracy of the representations and warranties
of NMD contained in Section 4.13, and subject to the other terms and conditions
contained in this Agreement, the issuance of the Newly Issued Common Units
pursuant to this Agreement is exempt from registration




--------------------------------------------------------------------------------




requirements of the Securities Act, and neither the Partnership nor, to the
knowledge of the Partnership, any authorized representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption. Neither the Partnership nor any of its subsidiaries have, directly or
indirectly through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the issuance of the Newly Issued Common
Units in a manner that would require registration under the Securities Act.


.Securities Laws.
(a)
The Partnership is an accredited investor within the meaning of Rule 501(a)
under the Securities Act, and, to the Partnership’s knowledge and in accordance
with Section 4.13(b), the Assets acquired pursuant to this Agreement is being
acquired for the Partnership’s (or its designee’s) own account and not with a
view toward, or for sale in connection with, any distribution thereof except in
compliance with applicable United States federal and state securities laws. The
Partnership is aware that no Governmental Authority has made any finding or
determination as to the fairness of an investment in the Assets, nor any
recommendation or endorsement with respect thereto. The Partnership acknowledges
that the acquisition of its investment in the Assets has not been registered
under the Securities Act in reliance on an exemption therefrom.

(b)
The Partnership has such knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of, and is
capable of bearing the economic risks of, its investment in the Assets.





ARTICLE VI ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS


.
Certain Changes

.. Except as set forth on Schedule 6.01, and subject to Section 6.03, without
first obtaining the written consent of the Partnership (which consent will not
be unreasonably withheld, conditioned or delayed), from the date hereof until
the Closing Date, NMD covenants that it shall:
(a)
not make any material change in the conduct of the Operations relating to the
Assets;

(b)
maintain and preserve the business and operation of the Assets intact;

(c)
not terminate or amend or otherwise modify in any material respect any NMD
Contract;

(d)
enforce all its rights under each NMD Contract;

(e)
not sell, lease or otherwise dispose of any portion of the Assets;

(f)
not permit any portion of the Assets to become subjected to any Lien, other than
Permitted Liens; or

(g)
commit or agree, whether in writing or otherwise, to do any of the foregoing.



.Operations. Other than as provided in this Agreement, NMD will:
(a)maintain the tangible assets constituting any portion of the Assets in as
good working order and condition as of the date hereof, ordinary wear and tear
excepted;
(b)maintain and preserve the Operations of the Assets;
(c)advise the Partnership promptly in writing of any event or proposed change
that would cause a material change in any document, schedule or other
information delivered pursuant to this Agreement;
(d)file on a timely basis all notices, reports or other filings necessary or
required for the continuing operation of the Assets to be filed with or reported
to any Governmental Authority; and
(e)file on a timely basis all complete and correct applications or other
documents necessary to maintain, renew or extend any permit, variance or any
other approval required by any




--------------------------------------------------------------------------------




Governmental Authority necessary or required for the continuing operation of the
Assets whether or not such approval would expire before or after the Closing
Date.


.Access. NMD will afford to the Partnership and its counsel, financial advisors,
auditors and other authorized representatives (“Representatives”) reasonable
access to financial, title, tax, corporate and legal materials and operating
data and information available applicable or relating to the Assets as of the
date hereof and which becomes available to NMD at any time prior to the Closing
Date, and will furnish to the Partnership such other information as it may
reasonably request, unless any such access and disclosure would violate the
terms of any agreement to which NMD is bound or any applicable law or
regulation, or jeopardize the availability of any privilege. NMD will use its
reasonable best efforts to secure all requisite consents for the examination by
the Partnership and its Representatives of all information covered by
confidentiality agreements or other confidentiality provisions and will promptly
communicate to the Partnership or its Representatives the substance of any such
information, whether by redacting parts thereof or otherwise, so that disclosure
would not violate any such confidentiality arrangements or cause the loss of the
privilege with respect thereto, and otherwise shall make all reasonable and
appropriate substitute disclosure arrangements. NMD will allow the Partnership
access to and consultation with the lawyers, accountants, and other
professionals employed by or used by NMD for all purposes under this Agreement
or any Constituent Document. Any such consultation shall occur under
circumstances appropriate to maintain intact the attorney-client privilege as to
privileged communications and attorney work product. Additionally, NMD will
afford to the Partnership and its Representatives reasonable access to the books
and records of NMD insofar as they relate to the Assets. Until the Closing Date,
the confidentiality of any data or information so acquired shall be maintained
by the Partnership and its Representatives. Further, NMD will afford to the
Partnership and its Representatives reasonable access from the date hereof until
the Closing Date, during normal business hours, to the Assets; provided that
such access shall be at the sole cost, expense and risk of the Partnership.


.Reasonable Best Efforts.
(a)NMD shall and the Partnership shall (and shall cause each Partnership Party
to), use their reasonable best efforts (i) to obtain all approvals and consents
required by or necessary for the transactions contemplated by this Agreement,
(ii) to ensure that all of the conditions to the obligations of the Partnership
and NMD contained in Sections 7.01 and 7.02, respectively, are satisfied timely
and (iii) to either prior to or as promptly as practicable after Closing
substitute the Partnership for NMD or its affiliates as a guarantor with respect
to the items set forth on Schedule 6.04 (“Replacement Guarantees”). The
Partnership shall indemnify and hold harmless NMD and its affiliates from and
against any and all Damages arising from or relating to any item set forth on
Schedule 6.04 that is not either released or expired in accordance with its
terms.
(b)Each of the Partnership and NMD acknowledges that certain actions may be
necessary with respect to the matters and actions contemplated by this Section
6.04 such as making notifications and obtaining consents or approvals or other
clearances that are material to the consummation of the transactions
contemplated hereby, and each of the Partnership and NMD agree to take such
action as is reasonably necessary to complete such notifications and obtain such
consents or approvals or other clearances, including causing their affiliates to
use such best efforts; provided, however, that nothing in this Section 6.04 or
elsewhere in this Agreement shall require any Party (or its affiliates) to hold
separate or make any divestiture of any asset or otherwise agree to, and no
consents or approvals or other clearances shall be deemed to be obtained for
purposes of this Agreement if such consent or approval or other clearance
contains any restriction on their operations or other materially burdensome
condition which would in any such case be material to the assets, liabilities or
business of NMD, the Partnership, or any of their respective subsidiaries in
order to obtain any consent or approval or other clearance required by this
Agreement; provided, further, that it being




--------------------------------------------------------------------------------




understood that such reasonable actions shall not include any requirement to
offer or grant financial accommodations to any third party or to remain
secondarily liable with respect to any liability.
 
.Schedules. At any time at least three (3) days prior to the scheduled Closing
Date agreed to by the Parties, NMD shall have the right (and the obligation) to
update or amend in any respect their disclosure of any matter set forth or
permitted to be set forth in the schedules hereto, including the addition of new
schedules hereto. Any such update or amendment will not diminish the
Partnership’s right to terminate this Agreement pursuant to Section 8.01(c) and
will not be deemed to cure any breaches of representations or warranties for
purposes of determining the satisfaction of the condition set forth in Section
7.01(a), and no such update or amendment will in any way diminish the right or
ability of the Partnership or any other Party to bring a claim or otherwise seek
recourse against NMD, under ARTICLE X INDEMNIFICATION of this Agreement or
otherwise, for any breach by NMD of any representation, warranty, covenant,
agreement or condition of this Agreement.


.Release of Liens. NMD shall provide to the Partnership a release of all Liens
set forth on Schedule 6.06, which release shall be in a form reasonably
acceptable to the Partnership.


.Non-Compete
.. Without the prior written consent of the Partnership, which consent may be
withheld in the Partnership’s sole and absolute discretion, NMD will not, and
will cause its affiliates (other than the Partnership Parties) not to, own,
finance, invest in (directly or indirectly), render services to or operate a
competing crude oil transloading facility within a 25 mile radius of the East
New Mexico Transloading Facility; provided, however, that NMD may own and
operate any ladder transloading equipment or any storage tanks currently or in
the future situated at the East New Mexico Transloading Facility. NMD
acknowledges that (i) the provisions of this Section 6.07 are reasonable and
necessary to protect the legitimate interests of the Partnership Parties; (ii)
any violation of this Section 6.07 may result in irreparable injury to the
Partnership Parties; and (iii) in the event of violation of this Section 6.07,
the Partnership Parties will be entitled to seek injunctive relief in accordance
with this Agreement. In the event that this Section 6.07 should ever be deemed
to exceed the time, geographic, product or any other limitations permitted by
law, such provisions will be deemed reformed to the maximum extent permitted by
law.




ARTICLE VII CONDITIONS TO CLOSING


.Conditions to the Obligation of the Partnership. The obligation of the
Partnership to proceed with the Closing contemplated hereby is subject to the
satisfaction on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived in writing, in whole or in part, by the
Partnership:


(a)The representations and warranties of NMD made in this Agreement shall be
true and correct (without giving effect to any materiality, Material Adverse
Effect, monetary or similar qualifications) as of the date hereof and as of the
time of the Closing as though made as of such time, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct, on and as of
such earlier date) except for such breaches, violations and/or inaccuracies that
would not or could not reasonably be expected to have (individually or in the
aggregate) a Material Adverse Effect on the Assets or the Operations related
thereto. NMD shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by NMD by the time of the Closing. NMD shall have delivered to the
Partnership a certificate dated the Closing




--------------------------------------------------------------------------------




Date and signed by an authorized officer of NMD confirming the foregoing matters
set forth in this Section 7.01(a).


(b)All necessary filings with and consents of any Governmental Authority
required for the consummation of the transactions contemplated in this Agreement
shall have been made and obtained, and all waiting periods with respect to
filings made with Governmental Authorities in contemplation of the consummation
of the transactions described herein shall have expired or been terminated.


(c)All necessary consents, waivers, conditions precedent or similar transfer
restrictions held by or to be granted by any third party, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, except where
the failure to obtain such consents, waivers, conditions precedent or similar
transfer restrictions would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect on the Assets or the
Operations related thereto.


(d)No statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction or other order enacted, entered,
promulgated, enforced or issued by any Governmental Authority, or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect.


(e)There shall be no Material Adverse Effect on the Assets or the Operations
related thereto.
(f)The Guaranty shall be in full force and effect and shall cover the ENM-AES
Transloading Agreement, among other agreements.


.Conditions to the Obligation of NMD. The obligation of NMD to proceed with the
Closing contemplated hereby is subject to the satisfaction on or prior to the
Closing Date of all of the following conditions, any one or more of which may be
waived in writing, in whole or in part, by NMD:


(a)The representations and warranties of the Partnership made in this Agreement
shall be true and correct, as of the date hereof and as of the time of the
Closing as though made as of such time, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality or Material
Adverse Effect shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date)
except for such breaches, violations and/or inaccuracies, that would not or
could not reasonably be expected to have (individually or in the aggregate) a
Material Adverse Effect on any Partnership Party or adversely affect the ability
of the Partnership to consummate the transactions contemplated hereby. The
Partnership shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by the Partnership by the time of the Closing. The Partnership shall have
delivered to NMD a certificate dated the Closing Date and signed by an
authorized officer of the general partner of the Partnership confirming the
foregoing matters set forth in this Section 7.02(a).


(b)All necessary filings with and consents of any Governmental Authority
required for the consummation of the transactions contemplated in this Agreement
shall have been made and obtained, and all waiting periods with respect to
filings made with Governmental Authorities in contemplation of the consummation
of the transactions described herein shall have expired or been terminated.






--------------------------------------------------------------------------------




(c)All necessary consents, waivers, conditions precedent or similar transfer
restrictions held by or to be granted by any third party, other than any
Governmental Authority, required for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained, except where
the failure to obtain such consents, waivers, conditions precedent or similar
transfer restrictions would not, individually or in the aggregate, have, or
reasonably be expected to have, a Material Adverse Effect on the Companies,
taken as a whole.


(d)No statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction or other order enacted, entered,
promulgated, enforced or issued by any Governmental Authority, or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect.




ARTICLE VIII TERMINATION


.Events of Termination. This Agreement may be terminated at any time prior to
the Closing Date:


(a)by mutual written consent of the Partnership and NMD;


(b)by either the Partnership or NMD in writing after September 30, 2014 (the
“Outside Date”) if the Closing has not occurred by such date and, as of such
date, the terminating Party and its affiliates are not otherwise in material
default or breach of this Agreement, or have not failed or refused to close
without justification hereunder;


(c)by either the Partnership or NMD in writing without prejudice to other rights
and remedies which the terminating Party or its affiliates may have (provided
the terminating Party and its affiliates are not otherwise in material default
or breach of this Agreement, or have not failed or refused to close without
justification hereunder), if such other Party or its affiliates shall have (i) 
failed to perform its covenants or agreements contained herein required to be
performed on or prior to the Closing Date, or (ii)  breached any of its
representations or warranties contained herein; provided, however, that in the
case of clause (i) or (ii), such breach was of such a degree that the other
Party would have the right to refuse to close pursuant to ARTICLE VII CONDITIONS
TO CLOSING if closing were to occur at such time; provided further that the
defaulting Party shall have a period of ten (10) days following written notice
from the non-defaulting Party to cure any breach of this Agreement, if such
breach is curable;


(d)by either the Partnership or NMD in writing, without liability, if there
shall be any order, writ, injunction or decree of any Governmental Authority
binding on any Partnership Party or NMD, which prohibits or restrains the
Partnership or NMD from consummating the transactions contemplated hereby;
provided that the Partnership and NMD shall have used their reasonable best
efforts to have any such order, writ, injunction or decree lifted and the same
shall not have been lifted within 30 days after entry by any such Governmental
Authority;


(e)by NMD if any of the conditions set forth in Section 7.02 shall have become
incapable of fulfillment, and shall not have been waived by NMD; or


(f)by the Partnership if any of the conditions set forth in Section 7.01 shall
have become incapable of fulfillment, and shall not have been waived by the
Partnership.






--------------------------------------------------------------------------------




.Effect of Termination. In the event of the termination of this Agreement by a
Party, as provided in Section 8.01 above, this Agreement shall thereafter become
void except for this Section 8.02, Section 11.01 and Section 11.03 hereof.
Nothing in this Section 8.02 shall be deemed to release either Party from any
liability for any willful, material breach by such Party of the terms and
provisions of this Agreement or to impair the right of either Party to compel
specific performance by the other Party of its obligations under this Agreement.




ARTICLE IX INVESTIGATION; LIMITATIONS


.Independent Investigation. Each of NMD and the Partnership acknowledges that in
making the decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely on its own independent
investigation of the Assets, and upon the express written representations,
warranties and covenants in the Constituent Documents. Without diminishing the
scope of the express written representations, warranties and covenants of the
Parties in this Agreement and without affecting or impairing its right to rely
thereon, EACH SUCH PERSON ACKNOWLEDGES THAT THE OTHER PERSON HAS NOT MADE, AND
THE OTHER PERSON HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY OTHER
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, RELATING TO THE ASSETS OR THE
PARTNERSHIP, AS APPLICABLE, AND THE OPERATIONS THEREOF (INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS).


.Survival.


(a)The liability of NMD for the breach of any of the representations and
warranties set forth in ARTICLE IV REPRESENTATIONS AND WARRANTIES OF NMD shall
be limited to claims for which the Partnership delivers written notice to NMD on
or before the date that is eighteen (18) months after the Closing Date;
provided, however, that (i) the representations and warranties set forth in
Sections 4.07 and 4.11 shall be limited to claims for which the Partnership
delivers written notice to NMD on or before the second anniversary date of the
Closing Date, and (ii) the representations and warranties set forth in Sections
4.01, 4.02, 4.03, 4.13, and 4.14 shall not be limited as to time other than the
applicable statute of limitations.


(b)The liability of the Partnership for the breach of any of the representations
and warranties of the Partnership set forth in ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE PARTNERSHIP shall be limited to claims for which NMD delivers
written notice to the Partnership on or before the second anniversary date of
the Closing Date; provided, however, that the representations and warranties set
forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05, 5.06 and 5.11 shall not be
limited as to time other than the applicable statute of limitations.


(c)Notwithstanding the foregoing, a representation and warranty shall not expire
with respect to any claim made for a breach or inaccuracy thereof prior to the
expiration date of the applicable survival period until such claim is finally
resolved.




ARTICLE X INDEMNIFICATION






--------------------------------------------------------------------------------




.Indemnification of NMD. Solely for the purpose of indemnification in this
Section 10.01, the representations and warranties of the Partnership in this
Agreement shall be deemed to have been made without regard to any materiality or
Material Adverse Effect qualifiers. The Partnership, from and after the Closing
Date, shall indemnify and hold NMD and its affiliates, directors, officers,
employees, agents, representatives and insurers (collectively, the “NMD
Indemnified Parties”) harmless from and against any and all damages (including
exemplary damages and penalties), losses, deficiencies, costs, expenses,
obligations, fines, expenditures, claims and liabilities, including reasonable
counsel fees and reasonable expenses of investigation, defending and prosecuting
litigation (collectively, the “Damages”), suffered by the NMD Indemnified
Parties as a result of, caused by, arising out of, or in any way relating to (a)
subject to Section 9.02 and Section 10.08, any breach of a representation or
warranty of the Partnership in this Agreement or in any certificate delivered
hereunder and (b) any breach of any agreement or covenant in this Agreement on
the part of the Partnership.


.Indemnification of the Partnership. Solely for the purpose of indemnification
in this Section 10.02, the representations and warranties of NMD in this
Agreement shall be deemed to have been made without regard to any materiality or
Material Adverse Effect qualifiers. NMD, from and after the Closing, shall
indemnify and hold the Partnership and its affiliates, directors, officers,
employees, agents, representatives and insurers (together with the Partnership,
the “Partnership Indemnified Parties”) harmless from and against any and all
Damages suffered by the Partnership Indemnified Parties as a result of, caused
by, arising out of, or in any way relating to (a) subject to Section 9.02 and
Section 10.08, any breach of a representation or warranty of NMD in this
Agreement or in any certificate delivered hereunder, and (b) any breach of any
agreement or covenant in this Agreement on the part of NMD under this Agreement.


.Demands. Each indemnified party hereunder agrees that promptly upon its
discovery of facts giving rise to a claim for indemnity under the provisions of
this Agreement, including receipt by it of notice of any demand, assertion,
claim, action or proceeding, judicial or otherwise, by any third party (such
third party actions being collectively referred to herein as the “Indemnity
Claim”), with respect to any matter as to which it claims to be entitled to
indemnity under the provisions of this Agreement, it will give prompt notice
thereof in writing to the indemnifying party, together with a statement of such
information respecting any of the foregoing as it shall have. Such notice shall
include a formal demand for indemnification under this Agreement. If the
indemnified party knowingly failed to notify the indemnifying party thereof in
accordance with the provisions of this Agreement in sufficient time to permit
the indemnifying party or its counsel to defend against such matter and to make
a timely response thereto including, without limitation, any responsive motion
or answer to a complaint, petition, notice or other legal, equitable or
administrative process relating to the Indemnity Claim, the indemnifying party’s
indemnity obligation relating to such Indemnity Claim shall be limited to the
extent that such knowing failure to notify the indemnifying party has actually
resulted in material prejudice or damage to the indemnifying party.


.Right to Contest and Defend. The indemnifying party shall be entitled at its
cost and expense to contest and defend by all appropriate legal proceedings any
Indemnity Claim with respect to which it is called upon to indemnify the
indemnified party under the provisions of this Agreement; provided, that notice
of the intention to so contest shall be delivered by the indemnifying party to
the indemnified party within 20 days from the date of receipt by the
indemnifying party of notice by the indemnified party of the assertion of the
Indemnity Claim. Any such contest may be conducted in the name and on behalf of
the indemnifying party or the indemnified party as may be appropriate. Such
contest shall be conducted and prosecuted diligently to a final conclusion or
settled in accordance with this




--------------------------------------------------------------------------------




Section 10.04 by reputable counsel employed by the indemnifying party and not
reasonably objected to by the indemnified party, but the indemnified party shall
have the right but not the obligation to participate in such proceedings and to
be represented by counsel of its own choosing at its sole cost and expense. The
indemnifying party shall have full authority to determine all action to be taken
with respect thereto; provided, however, that the indemnifying party will not
have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense. If the indemnifying party does not
elect to contest any such Indemnity Claim or elects to contest such Indemnity
Claim but fails diligently and promptly to prosecute or settle such claim, the
indemnified party shall assume the defense of the Indemnity Claim and the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party shall have assumed the defense
of an Indemnity Claim, the indemnified party shall agree to any settlement,
compromise or discharge of an Indemnity Claim that the indemnifying party may
recommend and that by its terms (a) obligates the indemnifying party to pay the
full amount of the liability in connection with such Indemnity Claim, (b)
releases the indemnified party completely in connection with such Indemnity
Claim and (c) would not otherwise adversely affect the indemnified party.


Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.


.Cooperation. If requested by the indemnifying party, the indemnified party
agrees to cooperate with the indemnifying party and its counsel in contesting
any Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating. At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.


.Right to Participate. The indemnified party agrees to afford the indemnifying
party and its counsel the opportunity to be present at, and to participate in,
conferences with all persons, including Governmental Authorities, asserting any
Indemnity Claim against the indemnified party or conferences with
representatives of or counsel for such persons.


.Payment of Damages. The indemnification required hereunder shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days following the date of delivery of reasonably
specific bills or the date Damages are incurred and reasonable evidence thereof
is delivered. In calculating any amount to be paid by an indemnifying party by
reason of the provisions of this Agreement, the amount shall be reduced by an
amount equal to any insurance proceeds actually received by the indemnified
party related to the Damages, less any related costs and expenses, including the
aggregate cost of pursuing any related insurance claims and any related
chargebacks (it being agreed that no Party shall have any obligation to seek to
recover any insurance proceeds and that, promptly after the realization of any
insurance proceeds, the indemnified party shall reimburse the indemnifying party
for such reduction in Damages for which the indemnified party was indemnified
prior to the realization of reduction of such Damages).




--------------------------------------------------------------------------------






.Limitations on Indemnification.


(a)To the extent the Partnership Indemnified Parties are entitled to
indemnification for Damages pursuant to Section 10.02(a), NMD shall not be
liable for such Damages unless the aggregate amount of such Damages exceeds 5%
of the Consideration (the “Deductible”), and then only to the extent of any such
excess.


(b)In addition, to the extent the Partnership Indemnified Parties are entitled
to indemnification for Damages pursuant to Section 10.02(a), NMD shall not be
liable for Damages that exceed, in the aggregate, 80% of the Consideration (the
“Indemnification Limit”).


(c)Notwithstanding Sections 10.08(a) and 10.08(b) above, to the extent the
Partnership Indemnified Parties are entitled to indemnification for
Damages pursuant to Section 10.02(a) (i) as it relates solely to Sections 4.01,
4.02, 4.03(a), 4.13 and 4.14 or (ii) for claims arising from actual fraud, NMD
shall be fully liable for such Damages without respect to the Deductible in
Section 10.08(a) and the Indemnification Limit in Section 10.08(b).


(d)To the extent the NMD Indemnified Parties are entitled to indemnification for
Damages pursuant to Section 10.01(a), the Partnership shall not be liable for
Damages unless the aggregate amount of such Damages exceeds, in the aggregate,
the Deductible, and then only to the extent of any such excess.


(e)In addition, to the extent the NMD Indemnified Parties are entitled to
indemnification for Damages pursuant to Section 10.01(a), the Partnership shall
not be liable for such Damages that exceed, in the aggregate, the
Indemnification Limit.


(f)Notwithstanding Sections 10.08(d) and 10.08(e) above, to the extent the NMD
Indemnified Parties are entitled to indemnification for Damages pursuant to
Section 10.01(a) (i) as it relates solely to Sections 5.01, 5.02, 5.03, 5.04,
5.05 and 5.06 or (ii) for claims arising from actual fraud, the Partnership
shall be fully liable for such Damages without respect to the Deductible in
Section 10.08(d) and the Indemnification Limit in Section 10.08(e).


.Sole Remedy. After the Closing, no Party shall have any liability to any other
Party under this Agreement or the transactions contemplated hereby except as is
provided in ARTICLE IX INVESTIGATION; LIMITATIONS or this ARTICLE X
INDEMNIFICATION (other than claims or causes of action arising from actual
fraud).


.Express Negligence Rule. THE INDEMNIFICATION AND ASSUMPTION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION WERE FORESEEABLE, ARISE OR AROSE SOLELY OR IN PART FROM THE
GROSS, ACTIVE, PASSIVE OR JOINT OR CONCURRENT NEGLIGENCE, CONTRACTUAL
COMPARATIVE NEGLIGENCE, STRICT LIABILITY, NO-FAULT OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. THE PARTNERSHIP, AND NMD ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE.
NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR




--------------------------------------------------------------------------------




ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED
ELSEWHERE IN THIS AGREEMENT.




ARTICLE XI MISCELLANEOUS


.Expenses. Except as otherwise set forth herein, each Party shall pay its own
expenses incident to this Agreement and all action taken in preparation for
carrying this Agreement into effect.


.Notices. Any notice, request, instruction, correspondence or other document to
be given hereunder by a Party to any other Party (herein collectively called
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by facsimile, as follows:


If to NMD, addressed to:


NuDevco Midstream Development, LLC    
2105 CityWest Blvd., Suite 100        
Houston, Texas 77042                    
Attention: Chief Executive Officer
Facsimile: [________]
Phone:     (713) 977-5641                
with a copy, which will not constitute Notice, to:


NuDevco Midstream Development, LLC    
2105 CityWest Blvd., Suite 100        
Houston, Texas 77042                    
Attention: Executive Vice President
& General Counsel
Facsimile: (281) 833-4815


If to the Partnership Parties, addressed to:


Marlin Midstream Partners, LP
c/o Marlin Midstream GP, LLC
2105 CityWest Blvd., Suite 100        
Houston, Texas 77042                    
Attention: Chief Executive Officer
Facsimile: (832) 200-3775    


with a copy, which will not constitute Notice, to:


Marlin Midstream GP, LLC
2105 CityWest Blvd., Suite 100        
Houston, Texas 77042                    
Attention: Conflicts Committee Chairman
Facsimile: [_________]




--------------------------------------------------------------------------------




 

Notice given by personal delivery, courier service or facsimile shall be
effective upon actual receipt. Notice given by mail shall be effective at the
close of business on the third business day next following the day when placed
in the mail, certified, with postage prepaid and return receipt requested,
appropriately addressed. Any Party may change any address to which Notice is to
be given to it by giving Notice as provided above of such change of address.


.Governing Law. This Agreement shall be governed and construed in accordance
with the substantive laws of the State of Texas without reference to principles
of conflicts of law that would result in the application of the laws of another
jurisdiction.


.Public Statements. The Parties shall consult with each other and no Party shall
issue any public announcement or statement with respect to the transactions
contemplated hereby without the consent of the other Parties, which shall not be
unreasonably withheld or delayed, unless the Party desiring to make such
announcement or statement, after seeking such consent from the other Parties,
obtains advice from legal counsel that a public announcement or statement is
required by applicable law or stock exchange regulations.


.Form of Payment. All payments hereunder shall be made in United States dollars
and, unless the Parties making and receiving such payments shall agree otherwise
or the provisions hereof provide otherwise, shall be made by wire or interbank
transfer of immediately available funds by 12:00 Noon Houston, Texas time on the
date such payment is due to such account as the Party receiving payment may
designate at least three (3) business days prior to the proposed date of
payment.


.Entire Agreement; Amendments and Waivers. The Constituent Documents (a)
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof
and (b) are not intended to confer upon any other person or entity any rights or
remedies hereunder except as ARTICLE X INDEMNIFICATION contemplates or except as
otherwise expressly provided herein. Each Party to this Agreement agrees that
(i) no other Party to this Agreement (including its agents and representatives)
has made any representation, warranty, covenant or agreement to or with such
Party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth in this Agreement or any other Constituent
Document, and (ii) such Party has not relied upon any representation, warranty,
covenant or agreement relating to this Agreement or the transactions
contemplated hereby, other than those expressly set forth in this Agreement or
any other Constituent Document. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by each Party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.


.Binding Effect and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective permitted successors and
assigns; but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned, by operation of law or otherwise, by
any Party without the prior written consent of the other Parties; provided, that
the Partnership may assign its right to receive the Assets to any direct or
indirect subsidiary of the Partnership.


.Severability. If any provision of the Agreement is rendered or declared illegal
or unenforceable by reason of any existing or subsequently enacted legislation
or by decree of a court of last




--------------------------------------------------------------------------------




resort, NMD and the Partnership shall promptly meet and negotiate substitute
provisions for those rendered or declared illegal or unenforceable, but all of
the remaining provisions of this Agreement shall remain in full force and effect
and will not be affected or impaired in any way thereby.


.Interpretation. The Parties agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.


.Headings and Schedules. The headings of the several Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement. The
Schedules referred to herein are attached hereto and incorporated herein by this
reference, and unless the context expressly requires otherwise, such Schedules
are incorporated in the definition of “Agreement.”


.Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The signatures of all of
the Parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile or by e-mail in portable document format
“PDF”, is as effective as executing and delivering this Agreement in the
presence of the other Parties to this Agreement. This Agreement is effective
upon delivery of one executed counterpart from each Party to the other Parties.
.

.Action by the Partnership. With respect to any notice, consent, approval or
waiver that is required to be or may be taken or given by the Partnership (i)
pursuant to the terms of this Agreement on or prior to the Closing Date or (ii)
pursuant to Section 2.01 and ARTICLE X INDEMNIFICATION of this Agreement after
the Closing Date, such notice, consent, approval or waiver shall be taken or
given by the Conflicts Committee on behalf of the Partnership.


.No Recourse to Non-Parties. For the avoidance of doubt and notwithstanding
anything herein to the contrary, the provisions of this Agreement shall not give
rise to any right of recourse against any officer, director, manager or
affiliate of the Parties, or any of their respective affiliates, other than the
Parties.


.Construction.  The word “including” shall mean including without limitation.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and vice versa. All references herein to Exhibits,
Schedules, Articles, Sections or subdivisions thereof shall refer to the
corresponding Exhibits, Schedules, Article, Section or subdivision thereof of
this Agreement unless specific reference is made to such exhibits, articles,
sections or subdivisions of another document or instrument. The terms “herein,”
“hereby,” “hereunder,” “hereof,” “hereinafter,” and other equivalent words refer
to this Agreement in its entirety and not solely to the particular portion of
the Agreement in which such word is used.  The words “shall” and “will” are used
interchangeably throughout this Agreement and shall accordingly be given the
same meaning, regardless of which word is used.  Except to the extent expressly
provided to the contrary, references to a Party include its permitted successors
and assigns.  Except to the extent expressly provided to the contrary,
references to any agreement, contract or other instrument, means such agreement,
contract or other instrument as amended, restated or otherwise modified from
time to time in accordance with its terms. Each certificate delivered pursuant
to this Agreement shall be deemed a part hereof, and any representation,
warranty or covenant herein referenced or affirmed in such certificate shall be
treated as a representation, warranty or covenant given in the correlated
Section hereof on the date of such certificate.  Additionally, any
representation, warranty or covenant made in any such certificate shall be
deemed to be made herein.  Except




--------------------------------------------------------------------------------




as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time.




* * * * *


(Signatures on Following Page)
SIGNATURE PAGE TO CONTRIBUTION AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
date hereof.


Partnership:                    NMD:        
MARLIN MIDSTREAM                 NUDEVCO MIDSTREAM
PARTNERS, LP                    DEVELOPMENT, LLC
By:     Marlin Midstream GP, LLC,
its General Partner




By: /s/ Mandy Bush                    By: /s/ W. Keith Maxwell III
Name: Mandy Bush                    Name: W. Keith Maxwell III
Title: Vice President & CFO            Title: Chief Executive Officer




        
















































--------------------------------------------------------------------------------






Schedules




Schedule 4.03 - No Conflict


None.


Schedule 4.04 - Governmental Approvals


1.
At Closing, Marlin Logistics, LLC or another designee of Marlin Midstream
Partners, LP that will own the East New Mexico Transloading Facility, will need
to file a Spill Prevention, Control, and Countermeasure (SPCC) Plan covering
such facility.



Schedule 4.05 - Laws and Regulations; Litigation


None


Schedule 4.07 - Environmental


See Schedule 4.04.


Schedule 4.10 - Assets Other Than Real Property Interests


None


Schedule 4.11 - Title to Real Property


None


Schedule 4.16    - Adverse Changes


None


Schedule 4.18 - NMD Contracts


A.
Master Terminal Services Agreement dated June 16, 2014, among NuStar Logistics,
L.P., NuStar Pipeline Operating Partnership, L.P. and NuDevco Midstream
Development, LLC;



B.
Terminal Services Release dated June 16, 2014, between NuStar Logistics, L.P.
and NuDevco Midstream Development, LLC;



C.
License Agreement dated June 4, 2014, between NuStar Logistics, L.P. and NuDevco
Midstream Development, LLC; and



D.
Mobile Mini contract dated April 24, 2014 between Associated Energy Services, LP
and Mobile Mini (Portable Office Building).



Schedule 4.20 - Taxes


None


Schedule 6.01 - Certain Changes


None


Schedule 6.04 - Replacement Guarantees






--------------------------------------------------------------------------------




NuStar will require the Partnership to issue a Guaranty to secure the
obligations of Operating Company under the NuStar Agreements in the amount of
$100,000.


Schedule 6.06 - Liens to be Released


None






























































































--------------------------------------------------------------------------------




Exhibit A
Description OF the Assets
I.
Skid Transloader: The Property consists of (i) the following equipment, (ii) to
the extent assignable, all warranties by any manufacturer with respect to such
equipment and (iii) to the extent assignable, all process licenses, permits or
rights applicable thereto.



SKID-TRANSLOADING SYSTEM - TRUCKS TO RAILCARS
Motor Serial # XHH150-18-326T
Motor Model # XKP326SR235
Frame Serial # ML09052012ST-001
    
MOBILE TRANSLOADER FOR CRUDE OIL    
    
Mobile Transloading Platform consisting of:    
    
*One (1) - Kory 8T - Wide 92” Running Gear System (model 6892)    
*One (1) - Structural Steel frame Unit of Tubular, and Wide Flange Steel    
*One (1) - Stair access unit @ 30” wide - Galvanized    
*One (1) - One four leg platform with stair tower for top rail car access    
*One (1) - FRT-24-5A with 8’ X 8’ Safety Cage    
*One (1) - Loading arm support    
*One (1) - 3” Vapor Hose    
    
Process Components Consisting of:    
    
*One (1) - Leistritz gear pump capable of 400 gpm flow rate
*Two (2) - Earth-Rite Static Grounding Systems (bottom for truck unload and top
of railcar loading)
*One (1) - FMC Microload Electronic Preset Delivery System
*One (1) - 3” Mass flow Coriolis Meter from Emerson Process Management


Mechanical Components Consisting of:


*One (1) - 4” In-Line simplex strainer - carbon steel
*One (1) - Air Eliminator
*One (1) - 4” 150# - raised face flanged Full port Ball Valves with Lever
Operators
*One (1) - 4” 150# - Wafer type Check Valve - CRANE Duo-Check
*One (1) - 4” 150# - Raised Face Flanged Regular port Ball Valves w/lever
operators
*One (1) - 4” 150# - Raised Face General Twin Seal Double Block and Bleed Valve
*One (1) - 4” Back Pressured Control Valve


SUPPORTED BOOM
4” BOOM STYLE LOADING ARM -


*Carbon/Aluminum material(s) of construction
*V1289 Fluorocarbon GFLT seals
*Right-hand down feed spring configuration
*Spring counterbalanced operation
*84” primary X 108” secondary with 112” overall drop with aluminum cover plate




--------------------------------------------------------------------------------




*Aluminum locking cover plate, port for level probe, 3” port for vapor recovery
hose


LOADING ARM SUPPORT
Loading Arm Support
Hot Dipped Galvanized Steel Construction
36” E&H Probe with cabling - Liquiphant M FTL51
Model FTL51-4TF60/0
Nivotester - Model FTL325N-F1A1
UNSUPPORTED BOOM    


4” OPW G33F UNSUPPORTED BOOM LOADING ARM
*Aluminum/carbon steel construction
*V1289 Fluorocarbon seal material
*Spring counterbalanced operation
*54” primary X 66” secondary reach terminating in 4” Kamlok Coupler
*Horizontal inlet riser


II.
Other Tangible Assets:



A.
1989 Ford F 150, VIN No. 1FTEF14NOKPB37904



B.
One Leased 8’ x 20’ mobile mini office container



C.
Miscellaneous Parts and Supplies including, as of July 9, 2014, the following:



Quantity
Description
1
24oz concrete crack epoxy
10
1 quart concrete crack fill
2
Steel folding chairs
1
18 x 72 plastic folding table
1
4” x 2” reducing coupler
2
Portable storage clip boards
2
20lb pails of absorbent
1
Open top trash can
2
48mm rolls of duct tape
1
Eye wash station
2
Mag light flashlights
1
1.89l orange citrus hand cleaner
1
24 count of AAA batteries
1
Power strip
3
Fall protection kits
1
57pk #10 screws
2
½” hex nuts
4
4 inch dust caps
4
4 inch dust plugs
2
2 inch dust caps
2
2 inch dust plugs
1
2 inch double male adapter
3
3 inch to 2 inch adapters
1
15 inch adjustable wrench





--------------------------------------------------------------------------------




2
1 - 5/ 8” wrenches
2
1 - 7/16” wrenches
2
Wire cutters
1
Fluke temperature gun
2
25ft tape measures
2
Brass hammers
2
14 inch pipe wrenches
1
30 inch pipe wrench
250
UN1267 placards
3
Boxes of car seals
1
Inflatable containment
1
Inflatable plug
1
Box of assorted rags
600
Absorbent pads
1
Box of absorbent booms
2
Shovels
1
Broom
2
Rakes
2
Metal blue tank car connected flags
2
Rail car wheel chocks
2
ADS overfill alarms
4
4 inch Goodyear product hose
4
2 inch Goodyear vapor hose
12
12 inch Velcro hose safety straps
2
Hard Hats
2
H2S monitors
2
Safety glasses
1
Fire extinguisher
24
Pairs of coated gloves
1
Dell computer monitor
1
Dell keyboard
1
Dell mouse
1
Dell laptop
1
12pk 8.5 x 11 writing pads
1
12pk ball point pens
1
25 count hanging file folders
2
Aluminum manway covers
13
Metal 5 gallon pails
1
Box of assorted manway gaskets
1
12 yard Waste Management dumpster
5
4 x 4 plastic spill pans
2
2 x 4 plastic spill pans







--------------------------------------------------------------------------------






III.
Real Property Interests:



E.
Master Terminal Services Agreement dated June 16, 2014, among NuStar Logistics,
L.P., NuStar Pipeline Operating Partnership, L.P. and NuDevco Midstream
Development, LLC



F.
Terminal Services Release dated June 16, 2014, between NuStar Logistics, L.P.
and NuDevco Midstream Development, LLC



G.
License Agreement dated June 4, 2014, between NuStar Logistics, L.P. and NuDevco
Midstream Development, LLC



IV.
Contracts:



A.
Agreements related to real property interests (see III above)



B.
Mobile Mini contract dated April 24, 2014 between Associated Energy Services, LP
and Mobile Mini (Portable Office Building)





























































